Citation Nr: 1436038	
Decision Date: 08/12/14    Archive Date: 08/20/14

DOCKET NO.  10-30 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for a left hand disorder, to include as secondary to service-connected bilateral knee disabilities.

2.  Entitlement to an increased evaluation for patellofemoral pain syndrome of the right knee, currently evaluated as 10 percent disabling.

3.  Entitlement to a temporary total evaluation under the provisions of 38 C.F.R. § 4.30 for convalescence following a right knee surgery on September 1, 2009.


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel





INTRODUCTION

The Veteran served on active duty from June 1980 to November 1981.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A remand by the Board confers upon a Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

This case was last remanded by the Board in February 2013, in pertinent part, to obtain a complete copy of any decision and all medical records in conjunction with the Veteran's claim for Supplemental Security Income benefits from the Social Security Administration (SSA).  In particular, the Board noted that in an August 2011 response from the SSA to the RO, it was indicated that the folder containing the medical information requested was currently at the Office of Hearings and Appeals.  A handwritten note accompanying this form indicated that the person handling this request had mailed a compact disc (CD), with very little medical information, and that the "folders are reading in (3) different location[s]."  There was further indication that requests would be sent to each of the three places.  The evidence at that time included a CD and a printout of the records on that CD which contained very little medical information, although there was an indication that knee problems were considered by SSA.  There was no indication that the RO followed up with the three locations which housed the Veteran's SSA records and the Board remanded the claim in February 2013 in order to obtain these records from the three locations.  

Following the Board's remand, it appears that the originating agency contacted the SSA and obtained a copy of a CD and printout of the records from the CD which are duplicates of the records previously associated with the claims file.  There is no indication in the claims file that the originating agency attempted to obtain the Veteran's SSA records from the three different locations noted in the initial August 2011 response.  Once again, the Board finds that a remand for corrective action is warranted.       

Accordingly, the case is REMANDED for the following action:

1.  The RO must contact the SSA for purposes of following up to obtain a copy of the decision and all medical records relied upon in conjunction with the Veteran's claim for SSA benefits.  In particular, the originating agency should request a response to the attempts to obtain SSA records from the three different locations noted in the initial August 2011 response.  If, it is determined that these Federally controlled records do not exist, cannot be located, or that further attempts to obtain the records would be futile, then the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; and (c) describe any further action to be taken by the RO with respect to the claim; and (d) notify the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond. 

2.  Once the above action has been completed, the RO must re-adjudicate the Veteran's claims on appeal.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran.  After the Veteran has had an opportunity to respond, the appeal must be returned to the Board for appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



